NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                     Submitted March 17, 2017* 
                                      Decided March 17, 2017 
                                                   
                                               Before 
 
                                     DANIEL A. MANION, Circuit Judge 
                                                   
                                   MICHAEL S. KANNE, Circuit Judge 
                        
                                   ANN CLAIRE WILLIAMS, Circuit Judge 


Nos. 16‐2485 & 16‐2660 
 
MARK A. BROOKS‐ALBRECHTSEN,                              Appeals from the United States 
              Plaintiff‐Appellant,                       District Court for the Southern District of 
                                                         Indiana, Indianapolis Division. 
              v.                                          
                                                         No. 1:15‐cv‐00786‐TWP‐TAB 
CITY OF INDIANAPOLIS, INDIANA,                            
et al.,                                                  Tanya Walton Pratt, 
              Defendants‐Appellees.                      Judge. 
                                                    
                                               O R D E R 

        Mark Brooks‐Albrechtsen applied for a job as a police officer with the 
Indianapolis Metropolitan Police Department. After being rejected he sued the chief of 
police and other defendants claiming violations of the Constitution and federal statutes 
in the selection process. On the defendants’ motion, the district court dismissed the 
complaint with the explanation that it does not state a claim for relief. See FED. R. 

                                                 
* We have agreed to decide these appeals without oral argument because the briefs and record adequately 

present the facts and legal arguments, and oral argument would not significantly aid the court. See FED. R. 
APP. P. 34(a)(2)(C). 
Nos. 16‐2485 & 16‐2660                                                                     Page 2 
 
CIV. P. 12(b)(6). That decision prompted these appeals, which we have consolidated for 
decision. 
        
       For purposes here we accept as true the facts alleged in the complaint. See Carlson 
v. CSX Transp., Inc., 758 F.3d 819, 823 (7th Cir. 2014). Brooks‐Albrechtsen recently earned 
a law degree and previously worked as a police officer in Ohio. In September 2014 he 
applied to work as a police officer in Indianapolis. Four months later 
Brooks‐Albrechtsen was notified by e‐mail that he had been “selected to proceed to the 
next phase of the applicant screening process.” The e‐mail explained that a “conditional 
offer of employment” depended on meeting several requirements, including approval 
by the Civilian Police Merit Board. 
        
       But the plaintiff’s application ran into trouble when a detective called him after 
vetting his name online. The detective asked about a lawsuit he had brought against 
another former employer, Brooks v. Ohio State Chiropractic Bd., No. 2:12‐cv‐225, 2012 WL 
1429386 (S.D. Ohio April 25, 2012), and a 2009 misdemeanor conviction for 
impersonating a private police officer, Ohio v. Brooks, No. 25033, 2012 WL 2947830 
(Ohio Ct. App. July 20, 2012). The conviction stemmed from an arrest for driving 
100 mph in a 65 mph zone and then falsely telling the patrolman that he worked as a 
security officer for a local hospital. See id. at *1–2. Earlier in 2014 the plaintiff had 
persuaded the Ohio trial court to seal its records of the misdemeanor conviction, and he 
accused the detective of violating an antidiscrimination provision in Indiana’s 
expungement statute, IND. CODE § 35‐38‐9‐10(b)(3), by investigating him online.   
        
       The Merit Board declined to hire Brooks‐Albrechtsen. He then sued in federal 
court naming multiple defendants, including the detective who conducted the online 
vetting, the chief of police, the City of Indianapolis, and Marion County.1  The plaintiff 
alleges that he was turned down because of the sealed conviction and his lawsuit against 
the former employer. The employment decision denied him due process and equal 
protection, he claims, and also violated Section 8 of the National Labor Relations Act, 
                                                 
1  Indianapolis is located within Marion County, and the parties represent that the city and county 

comprise a single legal entity because they have a unified government. To the contrary, the “City of 
Indianapolis and Marion County are separate governmental entities.” Metro. Emergency Commcʹn Agency v. 
Cleek, 835 N.E.2d 565, 567 n.3 (Ind. Ct. App. 2005); see Grieveson v. Anderson, 538 F.3d 763, 770–71 (7th Cir. 
2008). Consistent with their unified government, however, the city and county jointly operate the police 
force that rejected Brooks‐Albrechtsen’s application for employment. See History of the Indianapolis 
Metropolitan Police Department, INDY.GOV, http://www.indy.gov/eGov/ 
City/DPS/IMPD/About/History/Pages/home.aspx (visited Mar. 17, 2017). 
Nos. 16‐2485 & 16‐2660                                                                   Page 3 
 
see 29 U.S.C. § 158(a). In granting the motion to dismiss (after twice allowing 
Brooks‐Albrechtsen to amend his complaint), the district court first reasoned that 
Brooks‐Albrechtsen does not state a due process claim because he lacked a property 
interest in prospective employment with the police department. See Moore v. Muncie 
Police & Fire Merit Comm’n, 312 F.3d 322, 326–27 (7th Cir. 2002) (recognizing that 
applicant does not have property interest in prospective public employment without a 
“‘mutually explicit understanding’ between the parties” (quoting Crim v. Bd. of Educ. of 
Cairo Sch. Dist. No. 1, 147 F.3d 535, 545 (7th Cir. 1998))). Likewise, the district court 
concluded, Brooks‐Albrechtsen’s claim that he was discriminated against based on his 
litigation history amounts to a “class of one” equal‐protection theory, which the 
Supreme Court has rejected as having “no place in the public employment context.” 
Engquist v. Oregon Dep’t of Agric., 553 U.S. 591, 594 (2008); see Abcarian v. McDonald, 
617 F.3d 931, 938 (7th Cir. 2010) (“[C]lass‐of‐one claims cannot be based on the highly 
discretionary and individualized sorts of decisions that public employers must make 
about their employees.”). And as for the plaintiff’s NLRA claim, the court concluded that 
none of the defendants are “employers” as defined in that Act. See 29 U.S.C. § 152(2) 
(defining “employer” to exclude “any State or political subdivision thereof”). 
         
        After this decision Brooks‐Albrechtsen filed sequential notices of appeal. The first 
of these, which we docketed as no. 16‐2485, concerns the merits. In that appeal we 
mostly agree with the district court’s reasons for dismissing the complaint and add only 
a few observations. First, we reject the notion that Indiana law forbade the Merit Board 
from considering the sealed conviction, a central premise of the plaintiff’s lawsuit. He 
invokes a statute making it unlawful to deny employment on account of a conviction 
that has been sealed under Indiana law, but that provision is irrelevant because the 
plaintiff’s Ohio conviction records were sealed by an Ohio court. See IND. CODE 
§ 35‐38‐9‐10(b) (“It is unlawful discrimination for any person to . . . refuse to employ . . . 
any person because of a conviction or arrest record expunged or sealed under this 
chapter.” (emphasis added)). What is more, the sealing of Brooks‐Albrechtsen’s 
conviction is not absolute: The governing Ohio statute expressly permits sealed 
convictions to be disclosed to “any law enforcement agency or any authorized employee 
of a law enforcement agency . . . as part of a background investigation of a person who 
applies for employment with the agency as a law enforcement officer.” OHIO REV. CODE 
ANN. § 2953.32(D)(6). 
         
        That brings us to our only quibble with the district court’s decision. The court 
dismissed Brooks‐Albrechtsen’s NLRA claim on the merits, reasoning that the 
defendants are not “employers” as defined by the Act. Yet the federal district courts do 
Nos. 16‐2485 & 16‐2660                                                                   Page 4 
 
not have subject‐matter jurisdiction over claims that an employer engaged in an unfair 
labor practice that violates Section 8 of the NLRA; those claims must be taken to the 
National Labor Relations Board. See Smart v. Local 702 Intʹl Bhd. of Elec. Workers, 562 F.3d 
798, 806 (7th Cir. 2009); NLRB v. Ill. Dep’t of Emp’t Sec., 988 F.2d 735, 738 (7th Cir. 1993). 
Thus, the district court should have dismissed the NLRA claim without prejudice. 
         
        Finally, Brooks‐Albrechtsen argues for the first time on appeal that the Merit 
Board was obliged to let him appeal its decision administratively, since, he maintains, 
some police departments in other jurisdictions allow applicants to appeal their 
disqualification from prospective employment. But whether other police departments 
afford applicants more process than the Constitution requires is irrelevant. Absent a 
property interest, no process is required. See Moore, 312 F.3d at 326; Crim, 147 F.3d at 545. 
Moreover, we have no basis to grant the plaintiff’s request that we take “judicial notice” 
of his summary of purported hiring practices for 30 police departments. See FED. R. EVID. 
201(b); Rowe v. Gibson, 798 F.3d 622, 629 (7th Cir. 2015) (recognizing that Rule 201 
mandates “indisputable” accuracy of facts subject to judicial notice).   
         
        That ends our discussion of the merits. Brooks‐Albrechtsen’s second appeal, case 
no. 16‐2660, was filed after he asked for, and received, permission from the district court to 
proceed in forma pauperis in his first appeal. In granting IFP the district court told 
Brooks‐Albrechtsen that he could proceed without paying any part of the appellate fees 
but still would remain liable for those fees. That condition, which the plaintiff views as 
unconstitutional, is the subject of his second appeal. But he did not need to file a second 
notice of appeal to challenge that order. Cf. FED R. CIV. P. 24(a)(5) (providing that party 
denied leave to proceed IFP on appeal by district court may renew motion in court of 
appeals); see also Baugh v. Taylor, 117 F.3d 197, 201 (5th Cir. 1997) (construing Rule 24). 
Thus, the second notice of appeal is duplicative. And, in any event, there is nothing 
unconstitutional about requiring Brooks‐Albrechtsen to later pay the appellate fees 
when he has the means to do so. See Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002) 
(explaining that “everyone allowed to proceed in forma pauperis owes the fees and must 
pay when able”). 
         
        We have considered the rest of Brooks‐Albrechtsen’s arguments—most of which 
concern procedural matters—and none merits discussion. Accordingly, in appeal no. 
16‐2485 we MODIFY the district court’s judgment to clarify that any claim 
Brooks‐Albrechtsen may have under the NLRA is dismissed without prejudice, and as 
modified the judgment is AFFIRMED. Appeal no. 16‐2660 is DISMISSED as 
duplicative.